DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I corresponding to claims 1-10 and 16 in the reply filed on 10/3/2022 is acknowledged.
Claims 11-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. US 2019/0370948 in view of Kimura US 2016/0371823.

Re claims 1 and 16, Tico discloses a device (400) and a non-transitory program storage device comprising computer readable instructions executable by one or more processor (405), comprising: a display device (410); a memory (460, 465); and one or more processors (405) operatively coupled to the memory (460, 465) (figure 4; paragraphs 59-61), wherein the one or more processors are configured to execute instructions causing the one or more processors to:  obtain two or more exposures of a scene captured by one or more image captured devices (various differently exposed images are captured by one or more cameras) (figures 1A-3; paragraphs 22-32); apply different gains to captured images based on exposure values (paragraphs 28-30); combine the two or more exposures to form a first image (in step 110 selected images having different exposure values are fused together) (paragraphs 21-34); tone map the first image based on a first Standard Dynamic Range (SDR) format to generate a first SDR image of the scene (step 112 tone mapping is performed on the fused image) (paragraph 21-34); and store the first SDR image including gain in a first enhanced image file (step 116 the fused noise reduced image is stored and/or displayed) (paragraphs 21-34).  
However, although the Tico reference discloses all of the above limitations including applying different gains to captured images it fails to specifically disclose creating a gain map based on at least one of the two or more exposures, wherein the gain map comprises a plurality of pixels each corresponding to a portion of the scene, and wherein values of the pixels in the gain map comprise indications of a brightness level of the corresponding portions of the scene.
Kimura discloses that it is well known in the digital imaging art to create gain maps that are used to perform gain processing on images having varying exposure to generate high dynamic range images (paragraphs 26 and 35-51; figures 2,3).  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have been motivated to include a gain map indicating brightness levels of portions of a scene in captured images as disclosed by the Kimura reference in the imaging device disclosed by the Tico reference.  Doing so would provide a means for adjusting gain values of images captured having varying exposure values prior to combining the images to generate a high dynamic range image.

Re claim 2, Tico further discloses that a first exposure of the two or more exposures comprises an EV0 image (EV0 images, overexposed EV+ image, underexposed EV- images are all used) (paragraphs 21-32).

Re claim 3, Tico further discloses that a second exposure of the two or more exposures comprises an EV- image that is underexposed relative to the EV0 image (the two or more differently images that are captured at different exposures (EV0 images, overexposed EV+ image, underexposed EV- images are all used) (paragraphs 21-32).

Re claim 4, Tico further discloses that the EV- image is registered with the EV0 image when they are obtained (EV0 images, overexposed EV+ image, underexposed EV- images are all used) (paragraphs 21-32).

Re claim 5, Tico further discloses that the first image comprises a High Dynamic Range (HDR) image (step 110 – images having varying exposures are fused to generate HDR images) (paragraphs 11, 21-34).

Re claim 6, Tico further discloses that a third exposure of the two or more exposures comprises an EV+ image that is overexposed relative to the EV0 image (EV0 images, overexposed EV+ image, underexposed EV- images are all used) (paragraphs 21-32).

Re claim 9, Kimura discloses that the instructions causing the one or more processors to create a gain map further comprise instructions causing the one or more processors to: set pixel values in the gain map at or below a predetermined noise threshold value to zero (for larger input/noise signals gain values of the generated gain map approach or reach zero) (figure 13A; paragraphs 35-51).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. US 2019/0370948 in view of Kimura US 2016/0371823 and further in view of Official Notice.

Re claim 10, the combination of the Tico and Kimura references discloses all of the limitations of claim 1 above including storing a combined standard dynamic range image in an enhanced image file (Tico: paragraph 34).  However, although the combination of the Tico and Kimura references discloses all of the above limitations it fails to specifically disclose that the image filed may be a HEIF file; a HEIC file; a PNG file; a GIF file or a JPEG file.  The examiner takes Official Notice that it is well known in the digital imaging art to stored enhanced image files in different formats such as a HEIF file; a HEIC file; a PNG file; a GIF file or a JPEG file.  Therefore, it would have been obvious for one skilled in the art before the effective filing date of the invention to have been motivated to include the teaching of storing combined high dynamic range image data in different formats such as a HEIF file; a HEIC file; a PNG file; a GIF file or a JPEG file in the imaging device disclosed by the combination of the Tico and Kimura references.  Doing so would provide a means for easily storing and transmitting captured image files between a variety of different imaging/display devices so that the images may be easily used by a variety of different users.




Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 7-8, the prior art fails to teach or suggest, a device having the specific configurations disclosed in claims 7-8 wherein the device comprises: a display device; a memory; and one or more processors operatively coupled to the memory, wherein the one or more processors are configured to execute instructions causing the one or more processors to:  obtain two or more exposures of a scene captured by one or more image captured devices; create a gain map based on at least one of the two or more exposures, wherein the gain map comprises a plurality of pixels each corresponding to a portion of the scene, and wherein values of the pixels in the gain map comprise indications of a brightness level of the corresponding portions of the scene; combine the two or more exposures to form a first image; tone map the first image based on a first Standard Dynamic Range (SDR) format to generate a first SDR image of the scene; and store the first SDR image including gain in a first enhanced image file, wherein the instructions causing the one or more processors to create a gain map further comprise instructions causing the one or more processors to: create a gain map having a lower resolution than the first image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Dalen et al. US 2013/0176458 discloses an exposure bracketing mode for capturing high dynamic range images.
Baqai et al. US 11,189,017 discloses an image fusion technique for capturing and fusing images having different exposure values.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699